Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This is the Final Office Action for application number 16/782,523 RELEASABLE HANGER FOR FRUIT filed on 2/5/2020.  Claims 1-19 are pending.  Claims 3, 4, 13, 14, and 16-18.  This Final Office Action is in response to applicant’s reply dated 9/27/2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 102
Claims 1, 2, 5-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 3376006 to Zezula.
With regards to claim 1, Zezula teaches a device having an elongate upper leg (36) configured to contact the top surface, wherein the upper leg has a uniform thickness; a lower leg (20) configured to contact the bottom surface; a spacer portion (34) interconnecting the upper leg and the lower leg; the spacer portion separating the upper leg and the lower leg by a distance sized to receive a portion of the shelf (12) between the upper leg and the lower leg, the upper leg having a length extending from the spacer to a free end, wherein a majority of the length of the upper leg is configured to contact the top surface; and a hook assembly (18, 48) depending from the lower leg, wherein the hook assembly includes a hook (48).
With regards to claim 2, Zezula teaches wherein the spacer portion is planar and perpendicular to the upper leg.
With regards to claim 5, Zezula teaches wherein the lower leg is parallel to the upper leg.  
With regards to claim 6, Zezula teaches wherein the lower leg is elongate and parallel to the upper leg.
With regards to claim 7, Zezula teaches wherein the upper leg is planar.
With regards to claim 8, Zezula teaches wherein the lower leg is configured to engage a bottom of the shelf to preclude rotation of the upper leg about the shelf.
With regards to claim 9, Zezula teaches wherein the upper leg, the lower leg and the spacer portion are moveable between a contracted configuration and an expanded configuration.
With regards to claim 10, Zezula teaches wherein at least one of the upper leg, the lower leg and the spacer portion is resilient (56, 58).
With regards to claim 11, Zezula teaches wherein the hook is curvilinear.
With regards to claim 12, Zezula teaches wherein the hook includes a vertex.
With regards to claim 15, Zezula teaches wherein the upper leg is longer than the lower leg.

	 

Claim Rejections - 35 USC § 103
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 3376006 to Zezula.
With regards to claim 19, Zezula teaches a device having an elongate upper leg (36) configured to contact the top surface, wherein the upper has a uniform thickness.  Zezula does not specifically teach that the thickness is less than 1/8 inch, however reasonable dimensions have been held to be obvious. This dimension is reasonable because of the size and shape of the device. 
With regards to claim 19, Zezula teaches a lower leg (20) configured to contact the bottom surface; a spacer portion (34) interconnecting the upper leg and the lower leg; the spacer portion separating the upper leg and the lower leg by a distance sized to receive a portion of the shelf between the upper leg and the lower leg; and a hook depending from the lower leg.

Response to Arguments
	The applicant’s argument are moot in view of the new grounds of rejection above.   


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        11/12/21